JAMES M. SMART, JR., Judge,
concurring.
I concur in the opinion of the court that the summary language is neither unfair nor insufficient. I write separately simply to add some additional thoughts that help explain the factors that persuaded me that the phrase “appoint all lawyers to the Commission by removing the requirement that the governor’s appointees be nonlaw-yers” does not fall short of being a legally proper and sufficient summary of this measure.
Upon initial consideration, the argument of Appellants that this language is unfair or intentionally argumentative has an air of plausibility. The Appellants say the language of the summary assumes that the Governor may be inclined to entirely or largely abandon the traditional (and currently mandatory) inclusion of nonlawyer citizens in the judicial selection process. The Appellants say that such a scenario is merely a possibility that should not be given the play that it receives. Appellants are concerned that voters might not be highly favorable to a commission that is composed entirely of lawyers. So, one wonders, is the Secretary’s ballot summary unfairly emphasizing the possibility that nonlawyer participation in judicial selection might be abandoned?
The majority opinion demonstrates the significance to the non-partisan court plan of maintaining nonlawyer citizen participation in the nomination process. Moreover, in reflecting on the history and design of the court plan, we note that the Secretary, in attempting to draft the summary within the strict word limit permitted, was faced with the fact that the drafters of Amendment 3 deliberately removed the explicit restriction against the Governor appointing only lawyers, thereby intentionally diluting if not entirely removing participation by nonlawyer citizens. In view of the fact that there is no obvious reason (at least none is obvious to me) to remove the requirement of non-lawyer participation, and in view of the fact that lawyers were already guaranteed three seats on the Commission without the Governor’s appointments, it becomes possible under Amendment 3 that all seven voting members of the Commission will be lawyers.
The Missouri Non-Partisan Court Plan was an effort to provide “checks and balances” in the process of judicial selection. The Missouri Institute for the Administration of Justice regarded the mandatory participation of nonlawyer citizens as a significant part of the checks and balances that it sought to introduce by implementing this plan. See Ronald J. Foulis, The Missouri Non-Partisan Court Plan Adopted, 27 ABA Journal 9 (Jan. 1941). A campaign leaflet describing the plan stated, among other things, that the plan con*598tains “checks and balances,” is not “an outright appointive system,” and “does not destroy the right of the people to have a voice in the selection of judges.” Id. at 10.
The plan included participation by the Governor in naming nonlawyer citizen members to the Commission, and then making the final selection from among the Commission’s nominees. The members of the bar participate by electing three lawyer commissioners, and the general citizenry participates through its nonlawyer commissioners appointed by the Governor, and by voting in retention elections. The judicial branch participates through the judicial commissioner. The evident assumption of the plan is that each entity represents different interests and perspectives. The lawyers’ interests in the judiciary do not necessarily entirely overlap with those of the general citizenry, and the interests of the judicial branch represented by the judicial commissioner do not necessarily overlap with those of the other commissioners. The Governor, of course, exercises the final say in selecting from among the nominees, but the Governor’s role has been significantly limited to the final stage of the selection process.
The Appellants seem to believe that the Secretary should have assumed that the Governor would have largely retained the practice of appointing nonlawyers as commissioners to offset the influence of the three practicing lawyers on the Commission. The problem is that such an assumption would entirely lack foundation. Yet they recognize that the language of Amendment 3 removing the mandate for nonlawyer participation was not inadvertent. The proposed change is deliberate. And the proposed change is absolute. The Appellants do not explain why it is absolute. The proposed amendment does not merely authorize the Governor to appoint one or two more lawyers out of the four appointments; it authorizes the governor to appoint four, which would result in a voting membership composed entirely of lawyers. Because one can discern on reflection that this is a very significant change to the plan, the Secretary could reasonably believe that it should be addressed in the summary as a significant change.
Appellants’ view that other portions of the amendment might be more significant may differ from that of those who promoted the non-partisan plan in the first place, as noted above. While the Secretary chose this method (using the language “appoint all lawyers”) to emphasize that under Amendment 8 we may see the demise of nonlawyer citizen involvement as we know it, it is difficult to discern how (within the word limitations faced by the Secretary) this point of the measure could have been made more clear to the voters.
If the Secretary had removed the word “all” it would have informed the voter that the proposal would increase the authority of the governor to “appoint lawyers to the commission” by removing the requirement “that the governor’s appointees be non-lawyers.” While that would also presumably have been acceptable wording, it would have indicated something slightly different from what the summary actually expresses. It might, in fact, have caused confusion to a voter unfamiliar with the current make-up of the Commission, who may wonder if the Commission currently is composed solely of nonlawyer citizens, and that the General Assembly has decided for some reason that it is time to allow some lawyers to participate. Those who believe in the value of a system of checks and balances might therefore believe the amendment would actually work in reverse of the way that it does as far as the lawyer/nonlawyer divide.
Unfortunately, within the statutory word limitations of the summary, the Secretary lacks the capacity to advise the electorate *599within the summary how many persons are now serving or would be serving on the Commission (and who it is that puts them on the Commission, and who they represent) and what the effect of passage of the amendment would be. While the language before us is not perfect, it does inform the electorate, as the majority also notes, that this amendment would increase the governor’s authority to appoint a majority of commissioners, and that by entirely removing the requirement that the governor appoint only nonlawyers, nonlawyers will no longer be guaranteed representation on the Commission. Some governors may in fact prefer lawyers as commissioners. Evidently the drafters of Amendment 3 thought so.
Considering all of the foregoing, and considering that the summaries proposed by the Appellants would entirely fail to inform the electorate that this amendment would bring about a significant increase in the authority of the governor in the judicial selection process, I agree that the Appellants have not met their burden of showing that the summary statement is insufficient or unfair.